DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pandharipande et al (2018/0077533) in view of Cam-Winget et al (2007/0258393) or Duron et al (2011/0050421)..
Regarding claims 1 and 13.  Pandharipande teaches a method and a device for estimating an object position (0032 – tracking algorithm to track the location of a mobile device, 0040 – a mobile tracking device (e.g., tag device) attached to an object or placed within it), the device comprising:
an interface for receiving at least one positioning signal from a transmitter on an object 0042 – mobile device wirelessly transmits beacon signals to, any of the anchor nodes that happen to be in range, 0044, 0048  – beacon signals between nodes and the mobile device are signals used to determine location of the mobile device, 0045 – location server may also be used, 0075 – localization module is arranged to receive the signal measurements from the nodes (in a network-centric case) or from the mobile device (in an assisted device-centric case)), and for receiving motion data from a sensor on the object (0081 – mobile device transmits assistance data to the positioning system in the form of a movement class and device ID, 0083 – the mobile device comprises one or more inertial sensors such as one or more accelerometers, gyroscopes and/or magnetometers.  These are used to estimate a movement class of the mobile device based on signals collected from the one or more sensors.  The movement class is a discrete categorization of the type of movement the mobile device is undergoing.  This may be computed at the mobile device based on the sensor readings then the class reported to the localization 
at least one processor configured to:
based on the received motion data, determine a processing time window (0078 – Time Window of Samples, 0085 – If within a time window Tw, the number of times a(k) is less than T1 is less than a value N1, the device is declared to be in a class of small movements, and hence classified as static.  If on the other hand within the time window Tw, the number of times a(k) is greater than T1 is higher than the value N2, the mobile device is declared to be in a class of walking, 0087 – parameters c, W and Sj constitute the zoning parameters, and one or more of which may be adapted to the movement class.  For instance, if the movement class is static (no more than small movements), then the value W may be increased beyond a default value, and/or the value of c may be lowered below a default value); and
based on the determined processing time window, process the at least one positioning signal (PBS) (0087 – this has the effect that RSSI values are weighted averaged over a longer duration and intrinsic variability in the resulting value is reduced, leading to a more stable position estimates.  In one particular effect implementation of this, the RSSI values may be averaged over the duration for which the device has been identified to be in the static class (i.e., again, no more than small movements detected).  Or more generally, the 0089 – the time density (e.g., frequency) of the beaconing from the mobile device may be adapted in dependence on the detected motion of the mobile device); and 
calculate the position data from the sampled at least one positioning signal (0044-0045 – location of device calculated based on RSSI or any other property that varies with distance, 0076 – localization module receives signal measurements, namely positioning data, for the anchor nodes.  Typically this will be a measure of RSSI or ToF or AoA and/or any other property that varies with distance or location, 0045 – location server may also be used).

Applicant amends and argues Pandharipande does not teach sampling at least one positioning signal and determine/calculate the position using the sampled at least one position signal (Amendment dated 11/5/2020).
Cam-Winget teaches sampling at least one positioning signal and can be used to determine the expected direction of the UE (0015-0016) and the sampling may be adjusted based on wireless devices mobility (0017) wherein higher sampling rate typically results in higher accuracy verses lower sampling rate (0018 – RSSI samples may be obtained every three seconds).  Cam-Winget teaches location server increases the sampling rate if mobile device exceeds a predetermined velocity and decreases the sampling rate if the mobile device when the mobile device velocity is less than a predetermined velocity.  The location server receives positioning sample(s) from the UE 0029).  
Duron teaches using RSSI samples to determine positioning data of the Tag (abstract).  Duron teaches using RSSI samples to determine direction of the wireless device (0022).  Duron teaches RSSI samples collected prior to the Maximum RSSI set and samples are collected after the Maximum RSSI set to more accurately determine the direction of the wireless device (0023).  RSSI sampling set(s) are used to determine the direction of the wireless device/Tag (0039, 0063, 0067).  RSII sample(s) taken when the Tag is close to a Tag reader will have a maximum value and as the Tag moves away from the reader, the maximum value will be followed by a series of RSSI samples having lower values (0069).  Duron teaches displaying the location of RFID readers with respect to the RFID Tags (0031).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to modify the location server as taught by Pandharipande to use RSSI sampling data as taught by Cam-Winget or Duron in order to more accurately determine the position and the direction of the wireless device.
Regarding claim 3.  Pandharipande teaches sending the positioning data to a device which is responsible for calculating a position of the object from the positioning data (0044-0045, 0076 – localization module receives signal measurements, namely positioning data, for the anchor nodes.  Typically this will be a measure of RSSI or ToF or AoA and/or any other property that varies with distance or location, 0045 – location server may also be used).
Cam-Winget teaches location server may be used (0029).
0046).
Regarding claim 4.  Pandharipande teaches in response to the motion data indicating a first motion status, selecting a first length of the processing time window; and in response to the motion data indication a second motion status with a lower mobility than the first motion status, selecting a second length of the processing time window which is longer than the first length (0078, 0085-0088 – time window Tw may be adapted to the movement of the device and RSSI (n,k) denote the average RSSI value of anchor node n, at time k averaged over a window W samples up to and including time k, 0087 – parameters c, W and Sj constitute the zoning parameters, and one or more of which may be adapted to the movement class.  For instance, if the movement class is static (no more than small movements), then the value W may be increased beyond a default value, and/or the value of c may be lowered below a default value.  This has the effect that RSSI values are weighted averaged over a longer duration and intrinsic variability in the resulting value is reduced, leading to a more stable position estimates.  In one particular effect implementation of this, the RSSI values may be averaged over the duration for which the device has been identified to be in the static class (i.e., again, no more than small movements detected).  Or more generally, the averaging window may be applied over a duration over which the device is in a particular class).
Regarding claim 5.  Pandharipande teaches wherein said processing comprises averaging of the at least one positioning signal  (0078, 0085-0088 – time window Tw may be adapted to the movement of the device and RSSI 0087 – parameters c, W and Sj constitute the zoning parameters, and one or more of which may be adapted to the movement class.  For instance, if the movement class is static (no more than small movements), then the value W may be increased beyond a default value, and/or the value of c may be lowered below a default value.  This has the effect that RSSI values are weighted averaged over a longer duration and intrinsic variability in the resulting value is reduced, leading to a more stable position estimates.  In one particular effect implementation of this, the RSSI values may be averaged over the duration for which the device has been identified to be in the static class (i.e., again, no more than small movements detected).  Or more generally, the averaging window may be applied over a duration over which the device is in a particular class).
Regarding claim 6.  Pandharipande teaches wherein 0078, 0085-0088 – time window Tw may be adapted to the movement of the device and RSSI (n,k) denote the average RSSI value of anchor node n, at time k averaged over a window W samples up to and including time k, 0087 – parameters c, W and Sj constitute the zoning parameters, and one or more of which may be adapted to the movement class.  For instance, if the movement class is static (no more than small movements), then the value W may be increased beyond a default value, and/or the value of c may be lowered below a default value.  This has the effect that RSSI values are weighted averaged over a longer duration and intrinsic variability in the resulting value is reduced, leading to a more stable position estimates.  In one particular effect implementation of this, the RSSI values may be averaged over the duration for which the device has been identified to be in the static class (i.e., again, no more than small movements detected).  Or more generally, the averaging window may be applied over a duration over which the device is in a particular class).
Regarding claim 7.  Pandharipande does not teach: based on the received motion data, selecting a sampling rate applied for sampling of the received at least one positioning signal.
	Cam-Winget teaches location server increases the sampling rate if mobile device exceeds a predetermined velocity and decreases the sampling rate if the mobile device when the mobile device velocity is less than a predetermined velocity (0029) thereby establishing RSSI-filtering/sampling criteria (e.g. specified percentile value measured over a specified time interval, typically a few seconds, and then maintained as moving average for analysis).  Sampling rates can even be made adaptive for indoor as well as outdoor motion tracking (0017).
It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to modify the location server as taught by Pandharipande to increase or decrease the RSSI sampling rate as taught by Cam-Winget in order to dynamically adapt the RSSI sampling rate based on mobility of the mobile device.
Regarding claim 8.  Pandharipande teaches based on the received motion data, selecting an algorithm applied for said processing (0085 – If within a time window Tw, the number of times a(k) is less than T1 is less than a value N1, the device is declared to be in a class of small movements, and hence classified as static.  If on the other hand within the time window Tw, the number of times a(k) is greater than T1 is higher than the value N2, the mobile device is declared to be in a class of walking, 0087 – parameters c, W and Sj constitute the zoning parameters, and one or more of which may be adapted to the movement class.  For instance, if the movement class is static (no more than small movements), then the value W may be increased beyond a default value, and/or the value of c may be lowered below a default value.  This has the effect that RSSI values are weighted averaged over a longer duration and intrinsic variability in the resulting value is reduced, leading to a more stable position estimates.  In one particular effect implementation of this, the RSSI values may be averaged over the duration for which the device has been identified to be in the static class (i.e., again, no more than small movements detected).  Or more generally, the averaging window may be applied over a duration over which the device is in a particular class).
Regarding claim 9.  Pandharipande teaches based on the received motion data, selecting a filter applied for said processing (0085 – If within a time window Tw, the number of times a(k) is less than T1 is less than a value N1, the device is declared to be in a class of small movements, and hence classified as static.  If on the other hand within the time window Tw, the number of times a(k) is greater than T1 is higher than the value N2, the mobile device is declared to be in a class of walking, 0087 – parameters c, W and Sj constitute the zoning parameters, and one or more of which 
Regarding claim 10.  Pandharipande teaches wherein the sensor comprises an accelerometer (0083 – mobile device comprises one or more inertial sensors such as one or more accelerometers, gyroscopes, and/or magnetometers).
Regarding claim 11.  Pandharipande teaches wherein the sensor comprises a gyroscope (0083 – mobile device comprises one or more inertial sensors such as one or more accelerometers, gyroscopes, and/or magnetometers).
Regarding claim 12.  Pandharipande teaches wherein the transmitter and the sensor are comprised in a tag device attached to the object (0040 – another example would be a mobile tracking device (e.g., tag device) attached to an object or placed within it).
Regarding claim 14.  Pandharipande teaches a further interface configured for sending positioning data calculated based on the processed at least one positioning signal to a further device which is responsible for calculating a position of the object from the positioning data (0044-0045, 0076 – localization module receives signal 0045 – location server may also be used).
Regarding claim 16.  Pandharipande teaches a tag device attached to the object (0040 – another example would be a mobile tracking device (e.g., tag device) attached to an object or placed within it), the tag device comprising a transmitter (0042 – the mobile device is also able to communicate via the wireless access point using relevant radio access technology, e.g. WiFi, Zigbee or Bluetooth, 0045 – mobile device may broadcast its beacon signal) and the sensor (0083 – mobile device comprises one or more inertial sensors such as one or more accelerometers, gyroscopes, and/or magnetometers).
Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 3-14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646